UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54258 TERRA TECH CORP. (Exact name of registrant as specified in its charter) Nevada 26-3062661 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 18101 Von Karman, Third Floor Irvine, California 92612 (Address of principal executive offices, zip code) (855) 447-6967 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act):YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS As of August 17, 2012, the registrant had 82,038,520 shares of Common Stock, $0.001 par value, issued and outstanding; outstanding100 shares of Series A Preferred Stock, $0.001 par value per share, outstanding; and 14,750,000 shares of Series B Preferred Stock, $0.001 par value per shares, outstanding. Explanatory Note We are filing this Amendment No. 2 on Form 10-Q to amend our Quarterly Report on Form 10-Q for the quarter ended June 30, 2012 (the “Original Filing”), as originally filed with the Securities and Exchange Commission (the “SEC”) on August 20, 2012 (the “Original Filing Date”) to reflect a restatement of the following previously filed financial statements and data (and related disclosures): • our condensed consolidated balance sheet as of June 30, 2012 and December 31, 2011, as discussed in Note 2 to the financial statements included in Item 1 of this Amendment No. 2 to Form 10-Q; • our condensed consolidated statements of operations and cash flows for the three and six months ended June 30, 2012, and June 30, 2011 as discussed in Note 2 to the financial statements included in Item 1 of this Amendment No. 2 to Form 10-Q; and • our management’s discussion and analysis of financial condition and results of operations as of and for the three and six months ended June 30, 2012 as discussed in Item 2 of this Amendment No. 2 to Form 10-Q. The restatement amends the accounting treatment for the merger entered into on February 9, 2012, pursuant to that certain Agreement and Plan of Merger dated February 9, 2012 (the “Agreement and Plan of Merger”), by and among the Company, TT Acquisitions, Inc., a Nevada corporation and a wholly-owned subsidiary of the Company, and GrowOp Technology Ltd., a Nevada corporation.The Company treated the convertible Series A Preferred Stock and the convertible Series B Preferred Stock as an expense in 2012 when it was an exchange of stock.The Company did not reflect the goodwill and the impairment of goodwill in the financials for the first quarter of 2012.The restatement reflects the change.The Company did not include the operations of GrowOp Technology Ltd. in the financials for the first quarter of 2011.The restatement reflects the change in this Amendment No. 2 to Form 10-Q. Although this Amendment No. 2 to Form 10-Q supersedes the Original Filing in its entirety, this Amendment No. 2 to Form 10-Q amends and restates only Items 1, 2 and 4 of Part I, solely as a result of, and to reflect, the restatement, and no other information in the Original Filing is amended hereby. This Amendment No. 2 to Form 10-Q makes disclosure as of the Original Filing Date and does not reflect any events that may have occurred subsequent to the Original Filing Date. 2 TERRA TECH CORP. (A Development Stage Company) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2013 INDEX Page Part I. Financial Information Item 1. Financial Statements 5 Condensed Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 (as restated). 6 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 (as restated). 7 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 (as restated). 8 Notes to Condensed Financial Statements (Unaudited). 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures. 25 Part II. Other Information Item 1. Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3. Defaults Upon Senior Securities. 26 Item 4. Mine Safety Disclosures. 26 Item 5. Other Information. 26 Item 6. Exhibits. 27 Signatures 28 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Terra Tech Corp., a Nevada corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology.These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Actual results may differ materially from the predictions discussed in these forward-looking statements.The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: (i) product demand, market and customer acceptance of Terra Tech’s equipment and other goods, (ii) ability to obtain financing to expand its operations, (iii) ability to attract qualified sales representatives, (iv) competition, pricing and development difficulties, (v) ability to integrate GrowOp Technology Ltd. into its operations as a reporting issuer with the Securities and Exchange Commission, and (iv)general industry and market conditions and growth rates and general economic conditions., the exercise of the majority control the Company’s Secretary and director, Amy Almsteier, holds of the Company’s voting securities, other factors over which we have little or no control; and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available.We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 4 PART I. FINANCIAL INFORMATION ITEM1.CONSOLIDATED FINANCIAL STATEMENTS. TERRA TECH CORP. CONDENSED BALANCE SHEETS June 30, December 31, Restated Restated Unaudited Assets Current Assets: Cash $ $ Accounts receivable, net Inventories, net Current portion of notes receivable, net of allowance - - Prepaid Inventory Total Current Assets Property and equipment, net Deposits - Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued expenses $ $ Note payable Loans from Related Party Due to officers - Total Current Liabilities Commitment and Contingencies Stockholders' Equity Preferred stock, Convertible Series A, Par value $0.001; authorized and issued 100 shares as of June 30, 2012 and December 31, 2011 respectively - - Preferred stock, Convertible Series B, Par value $0.001; authorized 24,999,900 shares; issued and outstanding 14,750,000 and 12,750,000 shares as of June 30, 2012 and December 31, 2011, respectively Common stock, Par value $0.001; authorized 350,000,000 shares; issued 82,038,520 and 33,848,520 shares as of June 30, 2012 and Decemebr 31, 2011, respectively Additional paid-in capital Accumulated Deficit ) ) Total Stockholders' Equity ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the condensed financial statements. 5 TERRA TECH CORP. CONDENSED STATEMENT OF OPERATIONS Unaudited Three Months Ended Six Months Ended June 30, June 30, Restated Restated Restated Total Revenues $ Cost of Goods Sold Selling, general and administrative expenses Impairment of goodwill - - - Loss from operations ) Other Income (Expenses) Interest Expense ) - ) ) Total Other Income (Expense) ) - ) ) Loss before Provision of Income Taxes ) Provision for income taxes - Net Loss applicable to common shareholders $ ) $ ) $ ) $ ) Net Loss per Common Share Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes are an integral part of the condensed financial statements. 6 TERRA TECH CORP. CONDENSED STATEMENT OF CASH FLOWS Unaudited 6 Months 6 Months Ended Ended June 30, 2012 June 30, 2011 Restated CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cashused in operating activities: Depreciation Change in accounts receivable reserve - Warrants issued with common stock - Preferred Stock issued for compensation - Impairment of goodwill - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid inventory ) ) Notes receivable - Deposits - Accounts payable Due to officers ) - Net cash used in operations ) ) CASH FLOW FROM INVESTING ACTIVITIES: Purchase of property and equipment - ) Cash assumed in reverse merger 35 - Net cash used in investing activities 35 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of notes payable - Proceeds from issuance of notes payable torelated parties - Payments on notes payable - ) Payments on notes payable to related parties ) - Proceeds from issuance of common stock and warrants Net cash provided by financing activities NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginningof period CASH AND CASH EQUIVALENTS, end of period $ $ The accompanying notes are an integral part of the condensed financial statements. 7 TERRA TECH CORP. CONDENSED STATEMENT OF CASH FLOWS Unaudited 6 Months 6 Months Ended Ended June 30, 2012 June 30, 2011 Restated SUPPLEMENTAL DISCLOSURE FOR OPERATING ACTIVITES Cash paid for interest $
